DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 Claim(s) 1-3,6,7, is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Smed (US 8,622,756)
With regard to claim 1 Smed discloses a modular system comprising: electrical consuming units (devices being charged from modules 130,140,150,160,170); and an electrical connection unit (100), wherein the electrical connection unit has: a contact plug for plugging into an electrical household power outlet and for electrical connection to the electrical household power outlet (the multi-function power strip comprises a cord for connection to an electrical power source) , an electrical terminal (102) and a_distribution strip (100),
an electrical cable (cord) connecting the electrical terminal and distribution strip (100) to the contact plug, wherein the electrical consuming units (devices being charged from modules 130,140,150,160,170) have first connection elements (charging plugs) for mechanical and  electrical connection to second connection elements (130,140,150,160,170) on the electrical terminal and distribution strip (100). and


With regard to claim 2 Smed discloses that the first connection elements and the second of the connection elements are designed geometrically such that only a suitably fitted one of the first connection elements can be connected is connectable to a corresponding second connection element

Page 4

Application/Control Number: 16/734,553 Art Unit: 2831

With regard to claim 3 Smed discloses that the electrical consuming units ((devices being charged from modules 130,140,150,160,170) are divided into groups depending on their maximum electrical power consumption (respective units being rechargeable from respective outlets 130, 140, 150,160, 170) , wherein the electrical consuming units (of a group have geometrically identically shaped first connection elements, and the electrical consuming units of different groups have geometrically differently shaped first connection elements (charging plugs).
With regard to claim 6 Smed discloses that the maximum electrical power consumption of all electrical consuming units that can be are simultaneously connected to the electrical terminal and distribution strip is no greater than 3500 W fuse 121 may be any type of fuse known to the art which is capable of operating under the load conditions imposed by the transmission and handling of ordinary household electrical power..
With regard to claim 7 Smed discloses that the electrical consuming units (units for outlets 130, 140) may be electrical kitchen appliances.

Allowable Subject Matter
 Claims 4, 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No prior art has been found to anticipate or render obvious the presently claimed subject matter. Specifically, none of the prior art of record discloses
the first connection elements being designed as plug-in sockets, and the second connection elements being designed as plugs (cl. 4).
the electrical consuming units having the setup surface with a side extension of a contact side supporting the respective first respective connection element and In that the side

Response to Arguments
Applicant's arguments filed 2/24/21 have been fully considered but they are not persuasive. 
The Applicants argue that the limitation: “wherein the first connection elements on the electrical consuming units are geometrically differently designed depending on a maximum electrical ower consumption of the respective electrical consuming unit’ is not disclosed by Smed as well as 
the limitation of: “wherein the type and number of the second connection elements provided on the electrical terminal and distribution strip are determined such that a total maximum electrical power consumption of all electrical consuming units that are simultaneously connected to the electrical terminal and distribution strip is limited to a predefined maximum value. “
However, the Smed’s outlet  100 is a multi-functional power strip, having a plurality of outlet  modules (110,130,140,150,160,170) geometrically and structurally different.  The power strip  is designed  for a variety modular components/consuming units of different geometrical configurations and power capabilities. and providing  respective different voltages and electrical power .Specific criteria and combination of consuming units are not claimed and may be assigned by a trial-and error method  
The power strip includes a fuse (132) which ensures that total  maximum electrical power consumption on the power strip would be no more than the respective limits  (especially for use in Germany or France (Spec). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004.  The examiner can normally be reached on 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        					3/21/21